Citation Nr: 1044912	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

These claims originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2010, the Board remanded the issue of entitlement to 
service connection for heart disease, including hypertension, 
secondary to type 2 diabetes mellitus for further evidentiary 
development (this claim was previously remanded in August 2006 as 
well).  The requested development has been completed, and the 
case has now been returned to the Board for further appellate 
action.  

In September 2010, the Veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).  This evidence is accepted for inclusion into the record.  

As the Veteran is essentially requesting service connection for 
two disorders, namely, heart disease and hypertension, the Board 
has separated the claim into two issues as reflected on the title 
page.  

Finally, it is recognized that service connection for a heart 
disorder, claimed as rheumatic heart disease, was denied by the 
RO in 1994.  However, as the instant claim hinges on a 
liberalizing law, this obviates the requirement of new and 
material evidence under 38 C.F.R. § 3.156.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed to herbicides.  

2.  The Veteran has coronary artery disease, which the Secretary 
of VA recognizes as being associated with exposure to certain 
herbicide agents.  


CONCLUSION OF LAW

The criteria for establishing service connection for heart 
disease (diagnosed as coronary artery disease and cardiomyopathy) 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition on the claim for service 
connection for heart disease and the need to remand the claim for 
service connection for hypertension for additional evidence, the 
Board finds that no discussion of VCAA compliance is necessary at 
this time.


Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease to a degree of 10 percent or 
more at any time after service (except for chloracne and acute 
and subacute peripheral neuropathy which must be manifested 
within a year of the last exposure to an herbicide agent during 
service), the veteran is entitled to a presumption of service 
connection even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The 
enumerated diseases include ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2009); see also 75 Fed. Reg. 53,202-216 (Aug. 31, 2010).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 59232, 
59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 2003); 72 Fed. 
Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not 
the sole method for showing causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by meeting two requirements.  First, it 
must be shown that the Veteran served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a 
nexus between the currently diagnosed disability and service must 
otherwise be established.  See Brock v. Brown, 10 Vet. App. at 
162.

The above-described presumptions apply only to veterans who 
actually served on the land mass of the Republic of Vietnam. 

In this case, the Veteran's Department of Defense Form 214 
indicates that the Veteran received the Vietnam Service Medal.  
Service treatment records reveal that the Veteran served a tour 
of duty in the Republic of Vietnam.  Reading the evidence in the 
light most favorable to the Veteran, the record is thus in favor 
of a finding that he set foot in Vietnam.  As such, he is 
presumed to have been exposed to herbicides during his active 
service. 

VA examination report from November 2006, as well as other 
treatment records, shows a diagnosis of coronary artery disease 
and cardiomyopathy.

As the Veteran is found to have set foot in Vietnam during the 
requisite time period, and as he subsequently developed coronary 
artery disease, which is a presumptive disease resulting from 
herbicide exposure, service connection for heart disease 
(diagnosed as coronary artery disease and cardiomyopathy) is 
warranted on this basis.  There is no evidence of record to rebut 
this presumption.

As there is an approximate balance of positive and negative 
evidence regarding this issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.  See 38 U.S.C.A. 
§ 5107(b).  

Accordingly, with resolution of reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
heart disease (diagnosed as coronary artery disease and 
cardiomyopathy) due to exposure to Agent Orange in service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).


ORDER

Entitlement to service connection for heart disease (diagnosed as 
coronary artery disease and cardiomyopathy) is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.
  




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim of service connection for hypertension, to 
include as secondary to service-connected disability.

This decision awards service connection for heart disease.  No 
opinion has been obtained regarding any relationship between 
heart disease and hypertension.  

If the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, the Board can remand for a 
VA examination or medical opinion.  See 38 C.F.R. §§ 3.159(c), 
19.9(a) (2010).  In this case, a VA medical opinion is needed to 
determine the relationship, if any, between the service-connected 
heart disease and the claimed hypertension.  The Board recognizes 
that more recent medical evidence indicates that instead of 
hypertension the Veteran may now have low blood pressure caused 
by multiple medications.  The Board notes the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, and that a claimant 
may be granted service connection even though the disability 
resolves prior to adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, on remand an 
opinion regarding the relationship between past hypertension and 
heart disease should be obtained regardless of any current 
findings that the Veteran does not have hypertension.   

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain treatment records from the VA 
North Texas Health Care System dating since 
February
 2008.

2.  Upon completion of the above, arrange for 
a VA examiner to review the claims file and 
specifically opine as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's service-
connected heart disease caused or 
aggravated (i.e., caused a permanent 
worsening beyond the natural progression of 
the disease) the Veteran's hypertension.  Any 
opinion offered should be accompanied by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, he 
or she should explain why a response would be 
speculative.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


